Opinion of the Court, by
Harris, C. J.
'William Pahukula Stevens claims to be heir to Charles Kanaina as being his nephew. He avers that his mother, Nakookoo, was the daughter of Kalehunaaukai (w) and Eia (k), ivhilst Charles Kanaina was undoubtedly the son of Eia and Kauwa; so that the question is whether Eia was or was not the father of Nakookoo by Kalehunaaukai. Charles Kanaina at the time of his death was seventy-five years of age, or more, and Nakookoo, if she were living at the time of Charles Kanaina’s death, would have been in the neighborhood of seventy; so that the birth of these twTo occurred in the first years of this century, whilst the people of this country were in heathenism, and the family relations were very irregular and social confusion was very great.
The testimony, therefore, is very conflicting, and the evidence must necessarily be derived, for the most part, from people who are somewhat younger than the aged deceased, and who are testifying as to what they have heard from a former generation, now entirely passed away. One body of witnesses asserts that they have always heard that Lima was the father of Nakookoo, and not Eia. The claimant, for the most part, though not exclusively, relies upon the statements which these witnesses say *621were made made by Charles Kanaina himself to the effect that the claimant’s mother was his half sister. Pahukula claims that Eia took his grandmother to wife after the death of Kauwa, so that there is no claim that his grandmother was a polygamic wife of Eia; and if Nakookoo was born before Kauwa died, then this whole claim falls to the ground. The natives very frequently use the word Iceiki indiscriminately to signify a child, or a nephew, or any one who stands in that relation to them, either by adoption, or intermarriage, or by the aikane system, (bosom friend) so they likewise use the word IcaikliaMne to mean either a sister or a cousin, or any one who stands in that relation, either by adoption or marriage, or the aikane system.
Knowing the difficulty of tracing a relationship accurately in this country in the case of persons born before the introduction of Christianity, we have thought it necessary to give full weight to the testimony which has been given regarding what Charles Kanaina has said.
But if both stories can be reconciled, namely, the story that Lima was the father of Nakookoo, and jret Kanaina called her his sister, Pahukula’s claim must fall. Now, the testimony of Madame Kekela, (Fanny Young) the venerable mother of the Queen Dowager Emma, has that effect. This aged lady, who is of undiminished strength of body and mind and has occupied a most prominent position all her life, testifies that she knew Nakookoo, the mother of Pahukula, in her lifetime; she saw her first at Hawaii; Kauwa, the wife of Eia, was alive at the time. She herself came down with the Princess Nahienaena when Kamehameha the Second came down; she does not know when Nakookoo came down, but saw her here afterwards with her children. This would reconcile all the evidence, for if Eia had had Kauwa for his wife first, and Charles Kanaina- was born of those two, and Lima had had Kalehunaaukai for his wife first and Nakookoo was born of those two, and afterward Eia had taken Kalehunaaukai for his wife, Charles Kanaina would naturally call Nakookoo his sister in early life, and continuing to call her so during a long life, people would naturally get to suppose that she was his real sister. Now, Madame Kekela has the best *622elements of a witness; she is entirely disinterested. Her rank in society, as well as' her personal character, is such as raises her above the suspicion of being influenced by mere talk. Her-health is entirely vigorous, her memory and intellect is undimmed, or in other words she is enjoying fully the advantages of a vigorous old age. She speaks unreservedly and unfalteringly of that which she says she has a perfect remembrance; and with all these lights she says that of her own knowledge Nakookoo was born before Kauwa died. Then it is clear that Nakookoo was not the daughter of Eia, and consequently W. P Stevens is not the heir of Charles Kanaina. To this very strong testimony is added the fact that if this claimant was the nephew of Charles Kanaina, then he stood in the same degree of relationship as Charles Kanaina to her late Majesty Queen Kalama, the niece of Kanaina; yet he never advanced any claim to the Queen’s large property after her decease; but Charles Kanaina swore at the time that he was the nearest surviving relative of Queen Kalama and her sole heir, and thereupon succeeded to her property without any objection on the part of Pahukula, who, if Mb present claim is well founded, was entitled to half of her said Majesty’s property. This is a very strong circumstance which, taken in connection with Madame Kekela’s testimony, seems to our minds thoroughly conclusive.
W. 0. Jones and T. 0. MacDowell, for the claimant. E. Preston, per contra.
The appeal is dismissed.